Citation Nr: 0729210	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-41 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right groin scar with right femoral 
nerve entrapment syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDING OF FACT

The veteran's right groin scar with right femoral nerve 
entrapment syndrome was the result of a complication of VA 
surgical treatment which was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right groin scar with right femoral 
nerve entrapment syndrome is established.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

As an initial matter, the Board observes that VA amended the 
regulations governing claims under 38 U.S.C. § 1151, 
effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 
3.363 (2005)).  Although he was not sent a separate notice 
letter advising him of this amendment and its impact on the 
elements necessary to prove a claim for benefits under 38 
U.S.C.A. § 1151, the Board finds that such error was 
nonprejudicial, especially seeing as the Board is granting 
the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for a right groin scar with right femoral 
nerve entrapment syndrome is warranted as the claimed 
disability was the result of a failed attempt to access the 
right femoral vein during a cardiac catheterization at the 
St. Louis VAMC in April 1999.  His claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was received by 
the St. Louis, Missouri RO in July 2002.

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

The appellant underwent a cardiac catheterization in April 
1999 for congestive heart failure.  The operative report 
indicates that the physician attempted to access the right 
femoral vein first; however, it could not be located.  
Therefore, the procedure was completed using the left femoral 
vein.  Shortly following this procedure the appellant 
complained of right groin pain with objective evidence of 
swelling and drainage.  A June 2002 nerve conduction study 
revealed evidence of right femoral nerve entrapment below the 
inguinal ligament with primarily demyelinating feature.  The 
examining neurophysiologists concluded that this disorder was 
most likely due to compression by the surgical scar.  

An August 2003 VA examination report indicates diagnoses of a 
right groin area scar and right femoral nerve entrapment 
syndrome related to scar formation, both status post-cardiac 
catheterization, and chronic pain syndrome related to right 
groin discomfort and local excision.  It was the August 2003 
VA examiner's opinion that this complication occurs 
infrequently; however, the appellant's risk for complication 
was heightened due to the inability to access the right 
femoral artery.

The Board was not satisfied that the August 2003 VA 
examination report adequately addressed the issue of whether 
the veteran's right femoral nerve entrapment syndrome was 
related to his cardiac catheterization procedure, and if so, 
if its development was an event that a reasonable health care 
provider would have considered to be an ordinary risk of the 
procedure and/or disclosed in connection with the informed 
consent procedures.  Therefore, it obtained a Veteran's 
Health Administration (VHA) opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).

The August 2007 VHA opinion concluded that the cause of the 
veteran's femoral mononeuropathy was unclear and impossible 
to state with complete certainty.  In this regard, the 
neurologist noted that femoral mononeuropathies were a rare 
complication of cardiac catheterization, occurring in only 
0.21% of cases according to one study.  However, the 
neurologist dismissed the suggestion that an infection was 
the proximate cause indicating that the infection would have 
to have been quite extensive to involve the femoral, and that 
the veteran's medical records simply did not show such an 
infection.  Thus, it was the reviewing physician's opinion 
that it was more likely than not that the veteran's femoral 
mononeuropathy was caused by his cardiac catheterization.  
Moreover, the neurologist indicated that he had not seen this 
rare complication in over twenty plus years of practice; 
hence, it was less likely than not that this could be 
considered an event that a reasonable health care provider 
would have considered to be an ordinary risk for this 
procedure.  Under such circumstances, it was also unlikely 
that this type of risk would have been disclosed in 
connection with informed consent procedures.

After reviewing the medical evidence of record and 
particularly the VHA opinion, the Board finds that the 
competent medical evidence of record indicates that the 
veteran's right groin scar with right femoral nerve 
entrapment syndrome was caused by complications from his 
April 1999 cardiac catheterization which were not reasonably 
foreseeable.  Accordingly, compensation under the provisions 
of 38 U.S.C. § 1151 is warranted, and the benefit sought on 
appeal is accordingly granted.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right groin scar with right femoral 
nerve entrapment syndrome is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


